Epitomized Opinion
PER CURIAM:
Bezoska obtained a judgment in the lower court of $1500 for injuries sustained while she wa,s a passenger in one of the Railway Company’s cars. The Railway Company seeks to have the judgment reversed on the ground that the trial court, in his charge, assumed a liability on the pairt of the Railway Company and also submitted to the jury three requests which were but repititions of the sa.me legal proposition. Held by Court of Appeals in affirming judgment:
1. Submission of the case to the jury upon the undisputed testimony of the plaintiff is not an assumption by the court that there was a liability on the part- of the Railway Company.
2. There being only one theory to a lawsuit, it cannot be said that the action of the court in emphasizing the law applicable to the case, was prejudicial error. . z